DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krusius et al (US Patent No. 6,476,886).
Regarding Claim 1, Krusius discloses in figures 1-7: A method of manufacturing a tiled display device (title), comprising: providing a plurality of display panels (304, col. 8, line 15, fig. 1, step 202); providing a plurality of alignment marks (702, col. 9, line 41, fig. 7) and 5tiling the plurality of display panels (304) with reference to the plurality of alignment marks (702)(col.9, Lines 40-46); wherein the alignment marks (702) are so arranged that the display panels (304) are tiled to make all the same interpitches (col. 6, line 66- col. 7, line 2).  
Regarding Claim 2, Krusius discloses: wherein at least a portion of the plurality of alignment marks (702) are located on the plurality of display panels (304)(fig. 7, col. 9, line 43).  
10 Regarding Claim 3, Krusius discloses in figure 7: wherein at least a portion of the plurality of alignment marks (702) are located on a base (700, col. 9, line 41) for supporting the plurality of display panels (304).  
Regarding Claim 4, Krusius discloses wherein the interpitches are the same as pitches of the plurality of display panels (304)(col. 6, line 66-col. 7, line 4).  
Regarding Claim 5, Krusius discloses wherein the tiling of the plurality of display panels (304) is by aligning 15each of the plurality of display panels (304) with reference to at least one of the plurality of alignment marks (702)(col. 9, lines 36-46).  
----------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Krusius (886)
Regarding Claim 6, Krusius fails to disclose: wherein the plurality of display panels (304) are aligned one by one.  
Regarding Claim 7, Krusius fails to disclose: wherein at least two of the plurality of display panels (304) are aligned at the same time
However, applicant has not shown in the specification how aligning the display panels one at a time or two at a time produces any novel or unexpected result or solves any known problem. If fact, applicant discloses in the specification, paragraph [0034] that the number of display panels aligned each time can be adjusted according to practical operations.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to align the display panels one at a time or two at a time, as a matter of obvious design choice.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879